

117 HR 1809 IH: To designate a portion of United States Route 80 in Alabama as the “John R. Lewis Voting Rights Highway”, and for other purposes.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1809IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Cohen (for himself, Ms. Sewell, Ms. Norton, Mr. Aderholt, Mr. Carl, Mrs. Demings, Mr. Castro of Texas, Mr. Cooper, Mr. Pascrell, Mrs. Napolitano, Mr. Takano, Ms. Dean, Ms. Moore of Wisconsin, Mr. Panetta, Mr. Meeks, Mrs. Watson Coleman, Mr. Evans, Mr. Vargas, Mrs. Beatty, Ms. Clark of Massachusetts, Mr. Kilmer, Mr. Schrader, Mr. Hastings, Ms. Jayapal, Ms. Bass, Mr. Beyer, Mr. Bishop of Georgia, Ms. Jacobs of California, Ms. Johnson of Texas, Mrs. Dingell, Mr. Larsen of Washington, and Mr. Vela) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate a portion of United States Route 80 in Alabama as the John R. Lewis Voting Rights Highway, and for other purposes.1.Designation of John R. Lewis Voting Rights Highway(a)DesignationThe portion of United States Route 80 from Selma, Alabama to Montgomery, Alabama shall be known as the John R. Lewis Voting Rights Highway.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the portion of United States Route 80 from Selma, Alabama to Montgomery, Alabama is deemed to be a reference to the John R. Lewis Voting Rights Highway. 